                           Case 2:21-cv-00153-DLR Document 1 Filed 01/28/21 Page 1 of 6




Pto Se 8



                                           UNTrr,P STATBS DTStruCT COURT
                                                                              for the

                                                                      District of Arizona          E
                                                                       Phoenix Division


                                                                                        Case No.
                                                                                 )                  (to befitled in bY the Clerk's O.ffice)
                           Crystal Rose Valdez
                                                                                 )
                                                                                 )
                                                                                 )      JuryTrial: (cheekone)    flVt'       f,ro
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                              and Jane
   Uperator Limited liabilitV CompanV; Carlos                                    )
                                                                                 )
                                 Defendant(s)
                                                                    If rhe       )
  (Write   the   futtname of each iefmdant who is being sued'
                   ra, defendants cannotfit in the -space ab.o.ve' please
                                                                                 )
          ilitt
  '*ii"^';r."
  ""in                      in the space and atuch an additional page            )
            "ttoched-
  with thefull list of natnes)



                            COMPLAINTFOR\rI0LATIONoFFAIRLABORSTAI\DARDS

  I.             The Parties to This ComPlaint
                 A.       The Plaintiff(s)

                           provide the irformation below for each plaintiffnamed in the complaint Attach additional pages                     if
                           needed.

                                     Name                                    CrystalRose Diaz

                                     Steet Address                           7265W. Tumblewood Dr.

                                     City and County                         Peoria, MaricoPa

                                     State and ZipCode                       Arizona,85382

                                     Telephone Number                        623 5128748

                                     E-mail Address                          crystalvaldezS4@gmail.com



                 B.        The Defendant(s)

                           provide the information below for each defendant named in the complaint, whether the defendant is an
                           individual, a govemment agency, an organization, or a corporation. For an individual defendant,
                           include the pJrson's job or title (iftuown). Attach additioual pages if needed.


                                                                                                                                              Page   I of   6
           Case 2:21-cv-00153-DLR Document 1 Filed 01/28/21 Page 2 of 6




Pro Se8


          DefendantNo.l
                Narne                             Uperator Limited LiabilitY ComPanY

                Job or Title (tf tuawn)
                                                  17505 N.79th st.
                 Sfieet Address
                 CitY and   Counf                 Glendale; MaricoPa

                 State and ZtP Code
                                                  Arizona,85308

                 TelePhone Number

                 E-mail Address     (tf   bnwn)



          DefendantNo.2
                 Name                             Carlos Diaz
                                                                                               ComPanY
                 Job or Title (if hou'n)          Member/Manager of UPerator Limited LiabilitY

                 Street Address                   5206 W. Red Bird Rd

                 CitY and CountY                  Phoenix; MaricoPa

                 State and ZiP Code               Arizona,85083

                 TelePhone Number

                 E-mail Address (f toown)


           DefendantNo.3
                 Name                              Jane Doe Diaz

                 Job or Title \i|mownl

                  Street Address

                 City and CountY
                  State and ZrPCode

                  Telephone Number
                  E-mail Address (if lcnorw)


           DefendantNo.4
                  Name
                  Job or Trtte (if kaown)

                  Street Address

                  City and CountY
                  State and Zip Cade

                  Telephone Nurnber
                  E-mail Address (if known)



                                                                                                         Page 2   of 6
                   Case 2:21-cv-00153-DLR Document 1 Filed 01/28/21 Page 3 of 6




  Se


       C.      Place of EmPloYment
                                                                                      is
                                                  or was employed by the defendant(s)
               The address at which I am employed

                                                        Uperator Limited LiabilitY ComPanY
                         Name
                                                        17505 N.79th St., Suite, 307
                         Street Address

                         City and CountY                Glendale; MaricoPa

                         State and ZiPCode
                                                        Arizona,85308

                         Telephone Number



II.    Basis for Jurisdiction

       Thisactionisbroughtpursuantto(checkallthatapPly)i

                                                                29 U'S'C' $$ 201 to 209'
             A            Fair Labor standards Act, as codifie4
              r'          Relevant state law
                          Relevant citY or countY law


UI.    Statement of Claim
                                                                                                                names of
       State as briefly as possible the facts of your case.
                                                            You may wish to include further details such as the
                                           grriog riu" io   your claims. Do     oite any cases' If more than one claim is
       otherpersons involved ini6e                                          1ot
                             claim  "v.oe
                                   and write a  shortini;il      statement of each ctaim in a separate paragraph' Attach
       asserted, number each
       additional Pages if needed.

       A.        Nature of emPloYer's business:
                 uperator Limited Liability company's buisness waslis internet sales




       B.        Dates of employment:
                 Ms. Valdez'Jdates of employment were 2015 through March 1, 2020




       C.        Employee's job title and a description of the kind of work done:
                 Ms. Valdez worked remotely, providing sales and sales support services.




       D.          Rate, method, and frequency of wage payment:


                                                                                                                    Page 3   of   6
                  Case 2:21-cv-00153-DLR Document 1 Filed 01/28/21 Page 4 of 6




Se8
                                                                 weeks'
                                      wages of $1,666.34 every 2
            Ms. Valdez was paid gross




      E.     Numberofhousactuallyworkedeachweekinwhichaviolationisclaimed:
            rrf  a"i *orkcd 40 hours Per week'
                  "lrf


                                                             (check atl that applv):
      F       Description of the alleged violation(s)
              r'                                                                           nts arso faired to pav wases ti merv
                            fi3ffi   il   3?1,   ff ffiHl    :,;?:.tr::%Hd             a




              tr             Failure to pay required overtime       (aeplarn)




              a              Other violati on(s) (explain)
                             Failure to PaY timelY.




       G.         Date(s) of the alleged violation(s):
              rn" h)(t r"tJi,av"tr?"r *rilie"Efiu"r 24,2019.               The first completely skipped paycheck was March 20'
              2420.




       H.     Additional facts:
                                                                                                        her
              Uperator Limited Liability Company failed to pay Ms. Valdez her wages and then terminated
              employment in  March,   2020.




                                                                                                                                  Page 4   of   6
                 Case 2:21-cv-00153-DLR Document 1 Filed 01/28/21 Page 5 of 6




IV    Relief
                                                              the praintiffasks the court
                                                                                          to order' Do not make legal
                                               orother relief                                                          the
      state briefly and precisery what
                                       damages
                                                                   *;;tti"'i"g            at the present time' Include
      arsuments. tnclude
                                          t#;;;;;"g-             i*e94
                                                                         mr tn"ie amounts' Include any
                                                                                                           punitive
      ariounts of any u"tuur
                            "-?rrriir,claimed
                                        "r',*a*gr"rrniil,
                           ffies the amounts, ;;il;;;t
                                                    "ri"JJ*i'rr,".uuri.     are entitled to actual or
                                                                                                      punitive
                                                             yot'
      or exemplary ou*rg",                                        "fuilyo"
                               ",u*;"d
      money damages.                                                                   statutes, as well as double
                                 of $8,333.?5:I|1?-n"ble  damages pursuant to AZ' wage
      Ms. Valdez seel(s recovery
                                                pursuant to FLSA'
      damages for failure t"   iJi "it'Lm '"gt




 V.    Certification and Closing
                                                                                                     knowledge' ioformation'
       Under Federal Rule of Civil Procedure 11,
                                                     by sigoing b9l^ow' I certiff to the best of my
                                       11l tt not rein! piit*i"a
                                                                    rol an rgpyrer purpose' such as to harass' cause
       and belief thut tni,
                            "o*iiil
       unnecessary delay, or niedlessly in"1"use lle
                                                       Jotitiiiti''ti"n; (2i is supported by existing law or by ahave
                                                                          r*iltiog raw; (3) the factual contentions
       nonfrivolous *go*"o,'ilr.r*oing, *ooiryi"g,-orr;;iri"g
       evidentiary $upport or, if specifically soidentin""U, *itt
                                                                   likef  have  gviaentiary support after a reasonable
                                                                  (4) the complaint  otherwise complies with the
       opportunity for further iouirtigutio, or discoveT ; and
       requirements of Rule 11



       A.        For Parties Without an AttorneY
                                                                                        where case-related papers may be
                 I   agree to provide the Clerk's Office with any changes to my address
                 served. I understand that my failure to keep a cunJnt addreis on file
                                                                                       with the Clerk's Office may result
                 in the dismissal of mY case.


                 Date of signing:


                 Signature of Plaiotiff
                 Printed Name of Plaintiff


       B.        For Attorneys

                                      li ut   lzezf
                 Date of signing:
                                      r       l
                 Signature of Attorney                           S-ts?-'tt-
                 Printed Name of Attorney         Sharon Moyer

                 BarNumber                        013341


                                                                                                                       PagB 5   of   6
 Case 2:21-cv-00153-DLR Document 1 Filed 01/28/21 Page 6 of 6




Name of LawFirm
                     3317 E. Eva St, Phoenix
Street Address
                     Arizona, 35028
State and ZiP Code
                     6023160224
TelePhoneNumber
                                          .com
E-mail Address




                                                                                  l



                                                                                  l




                                                                                  t.




                                                                Page 6   of   6
